Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           
  1.	 Claims 2-20 are presented for the examination.  

                                          Double Patenting 
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b. 

4. Claims 2-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of(  US 10579492 B2).
 5. Although the conflicting claims are not identical, they are not patentable distinct from each other because both computer systems comprise substantially the same elements, 
The US Patent 10579492 teaches select one or more front end latency events to be counted from a plurality of signaled latency events to based on a prioritization of the plurality of latency events(  the event signals each to indicate whether a respective latency event is detected, select a first event signal of the event signals based on a prioritization of the event signals relative to each other) ,  and each signaled latency event associated with a latency event type(  the event signals each to indicate whether a respective latency event is detected),  a latency event is an event which has resulted in, or is expected to result in,  at least temporary delay of an availability of some circuit functionality and/or some communication between two circuit blocks; generate an update to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals; and associate an indication with an operation, the indication based on the plurality of latency event counters, and the indication identifying one or more latency events affecting the operation. 
The difference between claims 2, 9, 14 of the US Patent 10579492 B and this case are  a plurality of latency event counters, each latency event counter associated with a latency event type; and an evaluation circuit to: latency event is an event which has resulted in, or is expected to result in, and at least temporary delay of an availability of some circuit functionality and/or some communication between two circuit blocks; generate an update to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals; and associate an indication with an operation, the indication based on the plurality of latency event counters, and the indication identifying one or more latency events affecting the operation. It would have been obvious to one of the ordinary skill level in the art to include above feature since it was well known at the time of the invention to provide the traffic-handling performance and/or security of the network, network accessible devices, cloud services, and data center services. 

                                          Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 2, 8, 12, 13, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIYAMA(US 20110085431 A1)  in view of in view of Yasin ( US 20160378470 A1 ) in view of Pream (US 20150074677 A1) and further in view of Cook (US 8891392 B2). 

As to claim 2, NISHIYAMA teaches select one or more latency events from a plurality of signaled latency events based on a prioritization of the plurality of latency events, each signaled latency event ( a phase-lag rear-side detection signal PARD, and a phase-lag front-side detection signal PAFD shown in FIG. 11 by using the delay signals PEROd, PEFOd, PAROd, and PAFOd[each signaled latency event]. Specifically, the phase-detection ready-signal generating unit 56 generates a signal that becomes high when the delay signal PEROd is high and the third logical signal X is low and becomes low otherwise, and sets the generated signal as the phase-lead rear-side detection signal PERD. Further, the phase-detection ready-signal generating unit 56 generates a signal that becomes high when the delay signal PEFOd is high and the third logical signal X is high and becomes low otherwise, and sets the generated signal as the phase-lead front-side detection signal PEFD. Moreover, the phase-detection ready-signal generating unit 56 generates a signal that becomes high when the delay signal PAROd is high and the third logical signal X is low and becomes low otherwise, and sets the generated signal as the phase-lag rear-side detection signal PARD, para[0082], ln 2-30) ,
 each signaled latency event associated with a latency event type( FIG. 9A shows an example of a specific logical circuit that constitutes the phase-difference detection-signal generating unit 55. As shown in FIG. 9A, the phase-difference detection-signal generating unit 55 is constituted by OR circuits 55a and 55b. In this case, the delay signals PEROd and PEFOd are input to the OR circuit 55a, and the delay signals PAROd and PAFOd are input to the OR circuit 55b. The phase lead detection signal PEDn and the phase lag detection signal PADn are taken from outputs of the OR circuits 55a and 55b, respectively, para[0081]). 
NISHIYAMA does not teach the selected latency event to counter, wherein a latency event is an event which has resulted in, or is expected to result in, an at least temporary delay of an availability of some circuit functionality and/or some communication between two circuit blocks. However, Yasin teaches the selected latency event to counter, wherein a latency event is an event which has resulted in, or is expected to result in, an at least temporary delay of an availability of some circuit functionality and/or some communication between two circuit blocks( the processor may include a front end with circuitry and logic to receive an event instruction to enable supervision of a front end event that will delay[latency event] execution of instructions, an execution unit with circuitry and logic to execute the event instruction and set a register with parameters for supervision of the front end event, a retirement stage with circuitry and logic to retire the event instruction, a counter, and a performance monitoring unit. In any of the above embodiments, the front end further may include logic and circuitry to receive a candidate instruction and match the candidate instruction to the front end event. In any of the above embodiments, the counter may include logic and circuitry to generate the front end event upon retirement of the candidate instruction, para[0197], ln 1-25/   system 1800 may include a programmable circuit to count when front-end delays[latency event] meet latency or bandwidth conditions specified by users through instructions. Such delays may be counted regardless of source event, para[0148], ln 8-16/ the front end or fetch delay may be counted in PMU 1826 or PEBS 1828 after the marked instruction is retired, para[0156], ln 8-15).
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of  NISHIYAMA with  Yasin to incorporate the feature of the selected latency event to counter, wherein a latency event is an event which has resulted in, or is expected to result in, an at least temporary delay of an availability of some circuit functionality and/or some communication between two circuit blocks because this  increases the utility of a processing entity, out-of-order execution may be employed.

  NISHIYAMA and Yasin do not teach the indication based on the plurality of latency event counters, and the indication identifying one or more latency events affecting the operation. However, Pream teaches each latency event signal indicating a detection of latency in a pipeline stage and associate an indication with an operation, the indication based on the plurality of latency event counters, and the indication identifying g one or more latency events affecting the operation ( The quality hint[indication] may be based on a number of parameters[latency event counters] such as decode time, bit error rate, code rate, and flash health, etc. and provides an indication of how much time it will take to decode the sub-job, para[0027], ln 1-10/ The root job also passes a quality hint [indication]and priority[indication] associated with the data to the pipeline controller. The pipeline controller is configured to use the quality hint [indication] to determine an estimated data transfer time for each sub-job. For example, the pipeline controller may use a programmable look up table to determine the estimated data transfer time for each sub job based on the quality hint [indication]. The pipeline controller is configured to determine a pipeline stage transfer time for each pipeline stage and to determine a total estimated latency for the sub job based on the estimated data transfer time and a sum of the pipeline stage transfer times, para[0065], ln 6-20) Decoder statistics such as iteration count and/or bit error count [latency event counters] for a job can be fed back into the root job's quality hint[indication] to adjust the quality hint closer to the reality of the data quality , para[0033], ln 1-10/ The latency analyzer is configured to determine a total estimated latency from an estimated data transfer time for the data and a current data transfer time of the pipeline or pipeline stages, para[0020], ln 1-15/ The latency analyzer 305 uses the quality hint[indication] to obtain an estimated decode operation time… The information from the latency status unit is passed to the latency calculator 315 which uses the sum of the pipeline stage transfer times and the estimated decode operation time from the look up table 314 to determine the total estimated latency [latency event] for the sub-job [operation] to complete [affecting] the decode and transfer processes, para [0029]/The root job command also includes a priority value for the root job. The priority value is used by the latency analyzer 305 to determine a target latency for the root-job and associated sub-jobs. In some implementations, the latency analyzer 315 uses the priority from the host command to a look up a target latency value from a programmable look up table 316. The target latency is the specified or desired amount of time for completion of the decode and transfer process to the host for the sub-job, para [0030], ln 1- 25/ the indication identifying one or more latency events affecting the operation since the quality hint[indication] is used to obtain the estimated decode operation time which is used to determine the latency event for the sub-job to complete[effecting] the decode and transfer processes ).
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of  NISHIYAMA and Yasin with Pream to incorporate the feature of each latency event signal indicating a detection of latency in a pipeline stage and associate an indication with an operation, the indication based on the plurality of latency event counters, and the indication identifying one or more latency events affecting the operation because this assess at least one parameter affecting data transfer through the pipeline.
 NISHIYAMA, Yasin and  Pream do not teach plurality of latency event counters, each latency event counter associated with a latency event type; generate an update signal to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals. However, Cook teaches plurality of latency event counters, each latency event counter associated with a latency event type; generate an update signal to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals( a first counter[counter] associated with a first range[latency event type] of latency values within the statistical distribution, the first range spanning an average latency value and bounded at one end by a first upper boundary value greater than the average latency value; and a second counter[counter] associated with a second range[latency event type] of latency values within the statistical distribution, the second range bounded by the first upper boundary value and a second upper boundary value greater than the first upper boundary value, col 2, ln 45-65/ In certain embodiments, a set of counters may be kept. A first pair of counters [counter] may represent latencies up to one standard deviation from the average [latency event type], as measured in the previous measurement window. A second pair of counters[Counter] may represent between one and two standard deviations from the average[latency event type], col 80, ln 50-67/ increment the first counter if the latency value for the received message is within the first range[latency event type], increment the second counter if the latency value for the received message is within the second range[latency event type] , col 2, n 62-67/ and incrementing either the first counter or the second counter based on the comparison of the determined latency value with a threshold latency value, col 2, ln 30-37). 
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of  NISHIYAMA, Yasin and Pream with Cook to incorporate the feature of plurality of latency event counters, each latency event counter associated with a latency event type; generate an update signal to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals because this provides the traffic-handling performance and/or security of the network  accessible devices, cloud services, and data center services. 
            As to claim 8, Pream teaches the operation is a micro-operation (para [0027]) for the same reason as to claim 2 above. 
As to claims  12, 13, 19,  they are rejected for the same reasons as to claims 2, 4, 8 above 7.

6. Claims 4, 10, 20  are rejected under 35 U.S.C. 103 as being unpatentable over NISHIYAMA(US 20110085431 A1)  in view of Yasin ( US 20160378470 A1 ) in view of Pream (US 20150074677 A1) in view of Cook (US 8891392 B2) and further in view of Catherwood (US 20110016295 A1).

As to claim 4, Catherwood teaches receiving each of the plurality of latency event signals; and generating the prioritization of the plurality of latency event signals based on a temporal evaluation of when each of the plurality of latency event signals were received by the evaluation circuit(  the concept of multiple fixed and variable latencies can be coupled with exception priority levels. Instead of manually programming the respective mode, an automatic switch of a respective programmable latency is coupled with a priority level in which the processor currently is set to operate. To this end, one or more control registers, for example one or more special function registers 160 as shown in FIG. 1, can be provided which assign a respective latency type to each exception priority level. According to one embodiment, the highest priority interrupt could be assigned to a variable latency for fast response to, for example, an error, Para[0030], ln 1-29) .
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of   NISHIYAMA, Yasin, Pream and Cook with Catherwood to incorporate the feature of receiving each of the plurality of latency event signals; and generating the prioritization of the plurality of latency event signals based on a temporal evaluation of when each of the plurality of latency event signals were received by the evaluation circuit because this provides the traffic-handling performance and/or security of the network  accessible devices, cloud services, and data center services. 
As to claim 20,  Catherwood teaches latency event is a failure of task of task circuitry ( According to one embodiment, the highest priority interrupt could be assigned to a variable latency for fast response to, for example, an error condition, para[0030], In 10-26) for the same reason as to claim 4 above. In additional, Pream teaches a failure of task circuitry to perform an operation( The latency analyzer is configured to determine a total estimated latency from an estimated data transfer time for the data and a current data transfer time of the pipeline or pipeline stages. The estimated data transfer time of the data may be based on data quality factors (such as decode time, bit error rate, code rate, and storage device health, etc.) and also the pending workload at each pipeline stage, for example, para[0020], ln 1-10/ various aspects of the described techniques may be implemented within one or more controllers, one or more processors, including one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), or any other equivalent integrated or discrete logic circuitry, as well as any combinations of such components. The term "controller," "processor," or "processing circuitry" may generally refer to any of the foregoing logic circuitry, alone or in combination with other logic circuitry, or any other equivalent circuitry. A control unit comprising hardware may also perform one or more of the techniques of this disclosure, para [0071], ln 9-28).
As to claim 10, it is rejected for the same reason as to claim 4 above. 


7. Claims 3, 9, 14, 15  are rejected under 35 U.S.C. 103 as being unpatentable over  NISHIYAMA(US 20110085431 A1)  in view of Yasin ( US 20160378470 A1 ) in view of Pream (US 20150074677 A1) in view of Cook (US 8891392 B2) and further in view of Breternitz (US 20140258688 A1). 

As to claim 3,  Nishiyama, Yasin, Pream and Cook do not teach a pipeline comprising a plurality of pipeline stages including the pipeline stage, and wherein the selecting is performed in response to an indication that one or more of the plurality of pipeline stages is missing information to perform a task. However, Breternitz teaches pipeline comprising a plurality of pipeline stages including the pipeline stage, and wherein the selecting is performed in response to an indication that one or more of the plurality of pipeline stages is missing information to perform a task( Once the selected instruction is passed to the memory access stage 126, the instruction profiling module 112 accesses the memory access stage 126 while the selected instruction is in the memory access stage 126 of the pipeline 110 to obtain memory access stag execution information for the selected instruction when the operation is a memory operation (e.g., load, store, move, etc.), such as, for example, one or more of the following: a memory address being accessed, whether the operation generated a hit or miss in the caching arrangement 105, the respective levels of the caching arrangement 105 that the hit or miss occurred in, the latency (or number of cycles) required to obtain requested data from the addressed location in memory 104 in the case of a miss, the virtual and/or physical address of the requested memory location, whether the memory address is aligned, the memory access size, and the like, para[0018], ln 31 to 45).
 It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of  Nishiyama, Yasin, Pream and Cook with Breternitz to incorporate the feature of pipeline comprising a plurality of pipeline stages including the pipeline stage, and wherein the selecting is performed in response to an indication that one or more of the plurality of pipeline stages is missing information to perform a task because this measures, asses, estimates, or otherwise simulates the performance of a processing module, an instruction pipeline. 
As to claims 9, 14, 15, they are rejected for the same reason as to claim 3 above.

 8. Claims 5, 6, 11, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  NISHIYAMA(US 20110085431 A1)  in view of Yasin ( US 20160378470 A1 ) in view of Pream (US 20150074677 A1) and further in view of Cook (US 8891392 B2) and further in view Ghaffari (US 6829663 B1). 

As to claims 5,   Nishiyama, Yasin, Pream and Cook do not teach  bits, the selected one or more latency events comprises a plurality of selected latency events, and wherein each of the plurality of bits represents one of the plurality of selected latency events. However, Ghaffari teaches bits, the selected one or more latency events comprises a plurality of selected latency events, and wherein each of the plurality of bits represents one of the plurality of selected latency events. (At step 528, a determination is made as to whether the transport-host buffer 144 is at a high water mark (step 528). In general, the high water mark corresponds to the receive latency size. If the buffer 144 is at the high water mark, the device 116 is signaled to stop transmitting (step 532), col 7, and ln 27-40). 
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of  Nishiyama, Yasin, Pream and Cook with Ghaffari to incorporate the feature of the indication comprises a plurality of bits because this reduces the amount of memory that must be provided by the adapter, and eliminates delays caused by the provision of additional data buffers. 
As to claim 6, Ghaffari teaches the selected one or more latency events comprises a plurality of selected latency events, and wherein each of the plurality of bits represents one of the plurality of selected latency events(col 7, ln 27-40) for the same reason as to claim 1 above. 
As to claims 11, 16, 17, 18, they are rejected for the same reasons as to claims 6, 7 above.     

                             Response to the argument: 
9. Applicant amendment filed on has been considered but they are not persuasive: Applicant argued in substance that:
  
 (1) “The combination does not appear to at least describe "a plurality of latency event counters, each latency event counter associated with a latency event type…. then Cook should have the same latency event types” 
(2) “  the combination does not at least describe "select one or more front end latency events to be counted from a plurality of signaled latency events to base on a prioritization of the plurality of latency events, and each signaled latency event associated with a latency event type, wherein a latency event is an event which has resulted in, or is expected to result in, an at least temporary delay of an availability of some circuit functionality and/or some communication between two circuit blocks." Catherwood is the primary citation for this clause. ”. 
( 3) “ the combination does not at least describe "an evaluation circuit to:... generate an update to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals" as the combination does not describe the counters. ". 

10. Examiner respectfully disagreed with Applicant's remarks: 
 As to the point( 1), the claim recites the latency event type but  does not mention the different or the same  of latency event type . However, Cook teaches a first counter[counter] associated with a first range[latency event type] of latency values within the statistical distribution, the first range spanning an average latency value and bounded at one end by a first upper boundary value greater than the average latency value; and a second counter[counter] associated with a second range[latency event type] of latency values within the statistical distribution, the second range bounded by the first upper boundary value and a second upper boundary value greater than the first upper boundary value, col 2, ln 45-65/ In certain embodiments, a set of counters may be kept. A first pair of counters [counter] may represent latencies up to one standard deviation from the average [latency event type], as measured in the previous measurement window. A second pair of counters[Counter] may represent between one and two standard deviations from the average[latency event type], col 80, ln 50-67/ increment the first counter if the latency value for the received message is within the first range[latency event type], increment the second counter if the latency value for the received message is within the second range[latency event type] , col 2, n 62-67/ and incrementing either the first counter or the second counter based on the comparison of the determined latency value with a threshold latency value, col 2, ln 30-37).

As to the point( 2) , Nishiyama  teaches a phase-lag rear-side detection signal PARD, and a phase-lag front-side detection signal PAFD shown in FIG. 11 by using the delay signals PEROd, PEFOd, PAROd, and PAFOd[each signaled latency event]. Specifically, the phase-detection ready-signal generating unit 56 generates a signal that becomes high when the delay signal PEROd is high and the third logical signal X is low and becomes low otherwise, and sets the generated signal as the phase-lead rear-side detection signal PERD. Further, the phase-detection ready-signal generating unit 56 generates a signal that becomes high when the delay signal PEFOd is high and the third logical signal X is high and becomes low otherwise, and sets the generated signal as the phase-lead front-side detection signal PEFD. Moreover, the phase-detection ready-signal generating unit 56 generates a signal that becomes high when the delay signal PAROd is high and the third logical signal X is low and becomes low otherwise, and sets the generated signal as the phase-lag rear-side detection signal PARD, (para[0082], ln 2-30 ) and  Yasin teaches the processor may include a front end with circuitry and logic to receive an event instruction to enable supervision of a front end event that will delay[latency event] execution of instructions, an execution unit with circuitry and logic to execute the event instruction and set a register with parameters for supervision of the front end event, a retirement stage with circuitry and logic to retire the event instruction, a counter, and a performance monitoring unit. In any of the above embodiments, the front end further may include logic and circuitry to receive a candidate instruction and match the candidate instruction to the front end event. In any of the above embodiments, the counter may include logic and circuitry to generate the front end event upon retirement of the candidate instruction, para[0197], ln 1-25/   system 1800 may include a programmable circuit to count when front-end delays[latency event] meet latency or bandwidth conditions specified by users through instructions. Such delays may be counted regardless of source event, para[0148], ln 8-16/ the front end or fetch delay may be counted in PMU 1826 or PEBS 1828 after the marked instruction is retired, para[0156], ln 8-15).

 As to the point (3), Cook teaches In certain embodiments, a set of counters may be kept. A first pair of counters [counter] may represent latencies up to one standard deviation from the average [latency event type], as measured in the previous measurement window. A second pair of counters[Counter] may represent between one and two standard deviations from the average[latency event type], col 80, ln 50-67/ increment the first counter if the latency value for the received message is within the first range[latency event type], increment the second counter if the latency value for the received message is within the second range[latency event type] , col2, n 62-67/ and incrementing either the first counter or the second counter based on the comparison of the determined latency value with a threshold latency value, col 2, ln 30-37). As to the point (4), Pream teaches The quality hint [indication] may be based on a number of parameters [latency event counters] such as decode time, bit error rate, code rate, and flash health, etc. and provides an indication of how much time it will take to decode the sub job, para [0027], ln 1-10/ The root job also passes a quality hint [indication] and priority [indication] associated with the data to the pipeline controller. The pipeline controller is configured to use the quality hint [indication] to determine an estimated data transfer time for each sub-job. For example, the pipeline controller may use a programmable look up table to determine the estimated data transfer time for each sub job based on the quality hint [indication]. The pipeline controller is configured to determine a pipeline stage transfer time for each pipeline stage and to determine a total estimated latency for the sub job based on the estimated data transfer time and a sum of the pipeline stage transfer times, para[0065], ln 6-20) Decoder statistics such as iteration count and/or bit error count [latency event counters] for a job can be fed back into the root job's quality hint[indication] to adjust the quality hint closer to the reality of the data quality , para[0033], ln 1-10/ The latency analyzer is configured to determine a total estimated latency from an estimated data transfer time for the data and a current data transfer time of the pipeline or pipeline stages, para[0020], ln 1-15/ The latency analyzer 305 uses the quality hint[indication] to obtain an estimated decode operation time… The information from the latency status unit is passed to the latency calculator 315 which uses the sum of the pipeline stage transfer times and the estimated decode operation time from the look up table 314 to determine the total estimated latency [latency event] for the sub-job [operation] to complete [affecting] the decode and transfer processes, para [0029]/The root job command also includes apriority value for the root job. The priority value is used by the latency analyzer 305 to determine a target latency for the root-job and associated sub-jobs. In some implementations, the latency analyzer 315 uses the priority from the host command to a look up a target latency value from a programmable look up table 316. The target latency is the specified or desired amount of time for completion of the decode and transfer process to the host for the sub-job, para [0030], ln 1- 25/ the indication identifying one or more latency events affecting the operation since the quality hint [indication] is used to obtain the estimated decode operation time which is used to determine the latency event for the sub-job to complete [effecting] the decode and transfer processes. In additional, Catherwood teaches indication identifying one or more latency events affecting the operation ( if set to 1, this bit forces the CPU 110 to operate with a variable exception latency wherein the exception latency depends on which type of instruction was pending when the exception occurred. If this bit is set to 0, the CPU operates with a fixed or constant latency wherein shorter instructions are padded with no-operation (NOP) cycles by forcing [effect] them into the execution unit or the execution unit 140 is stalled to extend the execution time of every pending instruction to a maximum pendency, para [0025], ln 17-25).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194